Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 195







Pete Frazer, 		Appellant



v.



North Dakota Workforce Safety and Insurance,

and Ward-Williston Company, 		Respondents



North Dakota Workforce Safety and Insurance,		Appellee







No. 20120189







Appeal from the District Court of Mountrail County, Northwest Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Stephen D. Little (on brief), 2718 Gateway Avenue, Suite 302, Bismarck, N.D. 58503-0585, for appellant.



Gregory W. Liebl (on brief), Special Assistant Attorney General, P.O. Box 2626, Fargo, N.D. 58108-2626, for appellee.

Frazer v. Workforce Safety & Insurance

No. 20120189



Per Curiam.

[¶1]	Pete Frazer appeals from a district court judgment affirming Workforce Safety and Insurance’s decision to deny Frazer’s claim for workers compensation benefits.  Frazer argues the greater weight of the evidence shows he sustained a compensable injury arising out of and in the course of his employment.  The district court judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner